DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 01/04/2022.
Claims 1-9 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smirnov et al (US-2009/0080675, hereinafter, Smirnov).
Regarding claim 8, Smirnov discloses an audio signal processing method (see Fig. 11), comprising: dividing a signal in the time domain into a plurality of segments (input 1110 is dividing into plurality of segments); determining a segment group based on acoustic characteristics of the signal in the segments (filter 1130), wherein the segment group comprises a plurality of target segments that are substantially equal length (the outputted segment of filter 1130 can be considered as a plurality of target segments having equal length); measuring amplitudes of the signal in the target segments to determine a characteristic amplitude of the segment group (1140, see ¶ [0099]); generating at least one gain according to the characteristic amplitude (a target gain amount, ¶ [0099]); and adjusting the amplitudes of the signal in the target segments according to the at least one gain (1150, 1160).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-7 are allowed over prior art of record.
Claims 1-7 are allowable over the art of record because the art of record does not teach or suggest at least the combination of elements, electrical connection, and interrelated functional steps recited in independent claims 1, and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chao et al discloses sound adjustment device including frequency bands and gain control for the different frequency bands of the audio signal.
Yamada et al discloses an audio signal processing device including frequency filtering of an input audio signal and providing bass enhancement with signal level detection and gain adjustment for the audio signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 12/17/2022